ONION, Presiding Judge,
concurring.
I agree with the result reached in light of Ex parte Glenn, 690 S.W.2d 578 (Tex.Cr.App.1985, this day decided), and Ex parte Maceyra, 690 S.W.2d 572 (Tex.Cr.App.1985) (Opinion on State’s Motion for Rehearing—this day decided).
I would make clear that any future revocation hearing need not be in two stages in this instant case. The applicant has already been convicted of rape of a child while he was on parole. The issue of his guilt on that charge need not be relitigated in a parole revocation hearing. See Ex parte Glenn. The only hearing necessary is the statutory one provided in Article 42.12, § 22, Y.A.C.C.P.
I concur.